Citation Nr: 1022020	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  05-14 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1992 to 
November 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO decision, which 
denied a claim for service connection for a lower back 
injury.

The Board notes that the Veteran was previously denied 
service connection for a lower back injury in a September 
2003 rating decision.  However, as the Veteran submitted 
statements in February 2004, within 1 year of this rating 
decision, indicating that she wanted this claim to be 
reevaluated or reconsidered, the Board will construe the 
current claim on appeal as a claim for service connection, as 
opposed to an application to reopen a previously denied claim 
for service connection. 

The Board also notes that the Veteran indicated on her May 
2005 VA Form 9 Appeal that she wished to be scheduled for a 
hearing before a member of the Board.  This issue was 
remanded by the Board in April 2009 in order to afford the 
Veteran such a hearing.  The Veteran was scheduled for a 
hearing on November 19, 2009.  She failed to report for this 
hearing and has offered no good cause for her failure to 
report.  As such, the Board will proceed to the merits of the 
claim. 

Additionally, the Board notes that certain medical evidence 
was submitted after the most recent supplemental statement of 
the case (SSOC) was issued with regard to this matter.  
However, as this evidence is not relevant to the Veteran's 
claim for service connection for a low back disability, the 
Board may proceed to adjudicate this claim with no prejudice 
to the Veteran. 






FINDING OF FACT

The Veteran's low back disability is not shown by the most 
probative and credible evidence of record to be etiologically 
related to a disease, injury, or event in service and was not 
shown to have been manifested within a year of service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1112, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in July 2003 and April 2004 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.  The Veteran was aware that it 
was ultimately her responsibility to give VA any evidence 
pertaining to the claim.  These letters informed her that 
additional information or evidence was needed to support her 
claim, and asked her to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  Additionally, a March 
2006 letter described how appropriate disability ratings and 
effective dates were assigned.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
The Board notes that several requests have been made for 
service treatment records from Cherry Point Naval Hospital.  
The Veteran was informed in an April 2008 letter that she 
would have to submit an Authorization and Consent to Release 
Information Form for these records to be obtained.  In June 
2008, the Veteran submitted an Authorization and Consent to 
Release Information Form for records from Halyburton Naval 
Health Clinic in Cherry Point, North Carolina.  A June 2008 
response indicated that these records should be included in 
the Veteran's service treatment records.  

The service treatment records have been previously requested 
and associated with the claims file, and such records do 
contain treatment records from Cherry Point Naval Hospital.  
In light of the June 2008 response, it appears that no 
additional records from that facility are available.  
Additionally, the Board acknowledges that the Veteran's 
representative argued in the April 2010 Appellant's Response 
Brief, due to suggestions made in a February 2010 medical 
opinion, that the medical evidence of record may be 
incomplete.  However, as noted, all available service 
treatment records have been obtained, and the Veteran has 
never indicated any other available evidence that is not of 
record that she would like VA obtain.  Moreover, she has had 
ample opportunity to submit any relevant evidence in her 
possession.  All available records identified by the Veteran 
as relating to this claim have been obtained, to the extent 
possible.  As such, the Board finds that the record contains 
sufficient evidence to make a decision on the claim.  VA has 
fulfilled its duty to assist.

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  
Upon request of the Board, a Veterans Health Administration 
(VHA) opinion was rendered in February 2010, which addressed 
the Veteran's claim for service connection for a low back 
disability.  The Board notes that the Veteran's 
representative argued in the April 2010 Appellant's Response 
Brief that this opinion was rendered without all of the 
medical evidence needed to make a proper, complete medical 
opinion as to the origin of the chronic back injury.  As will 
be discussed in further detail below, the examiner clearly 
indicated that he reviewed the claims file.  The Veteran has 
been afforded ample opportunity to submit any relevant 
evidence.  Additionally, she has not indicated that there is 
any specific available evidence that she would like VA to 
obtain.  Moreover, while the Veteran's representative argued 
that this issue should be remanded if the evidence of record 
is found not adequate to grant service connection, it was not 
specifically suggested that remand of this issue by the Board 
would prove useful in locating any new evidence.  Therefore, 
while the Board notes the VHA examiner's statement that he 
did not have access to valuable medical evidence, as 
discussed above, the Board finds no indication in the 
evidence of record that such any additional evidence exists 
or is available.  As such, the Board finds this opinion to be 
thorough and complete. Therefore, the Board finds this 
opinion is sufficient upon which to base a decision with 
regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007) (When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).
 
To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).   

Certain diseases, to include arthritis, may be presumed to 
have been incurred in service when manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

The Veteran is seeking entitlement to service connection for 
a low back disability.  Specifically, the Veteran asserts 
that she injured her back during service.  She stated in her 
original July 2003 claim that, while she is unsure as to how 
this injury occurred exactly, she believes she injured her 
back while taking an 85-pound aircraft battery out of the DC-
9 and moving heavy test equipment to and from the aircraft.  
On a June 2008 Authorization and Consent to Release 
Information form, the Veteran also indicated that she may 
have injured her back during a severe, prolonged coughing 
episode due to bronchitis.  

A review of the Veteran's service treatment records reveals 
that she complained of low back pain for 1 day in a July 1993 
service treatment record.  She was diagnosed with a muscle 
strain following diving.  In October 1995, the Veteran sought 
treatment for complaints of tenderness in the right back and 
flank area.  She was diagnosed with musculoskeletal pain.  In 
a December 1994 Report of Medical History and a December 1995 
Report of Medical History, the Veteran reported that she did 
not have recurrent back pain.  In a December 1995 Report of 
Medical Examination, the Veteran was noted as having a normal 
spine.  

Shortly after separation from service, in February 1997, the 
Veteran sought treatment for low back pain.  In 2001, the 
Veteran began receiving treatment from a chiropractor.  In 
2004, the Veteran underwent a left L5-S1 microdiskectomy. 
        
In October 2007, the Veteran underwent a VA examination.  She was 
diagnosed with lumbar sacralized L5-S1 status post diskectomy.  
At this examination, the Veteran reported experiencing back pain 
during field training, for which she was treated with 
medications.  She further reported that she had bronchitis with 
lots of coughing in September 1996 and indicated that she 
believed that she hurt her disk from severe coughing at this 
time.  The Veteran stated that she was attempting to increase her 
activity level in 2001 when she injured her disk again.  With 
regard to the question as to whether the Veteran's low back pain 
is due to or a result of her military service, the examiner 
stated that she could not resolve this issue without resorting to 
mere speculation.  The examiner indicated that the rationale for 
this opinion was that there was no documentation of continuation 
of care related to low back pain.  There was only one visit 
documented in the Veteran's service treatment records related to 
a low back strain without follow up, and subsequent documentation 
in 1995 with the Veteran not indicating any back problems, 
contrasted with the history gathered from the Veteran on the day 
of this examination, which detailed a history of a 1996 military 
injury and 2001 continued need for back care.  The examiner noted 
that neither the 1996 injury nor the 2001 private records for 
care were available at the time of this examination.   

Upon request of the Board, a VHA medical opinion was rendered 
in February 2010.  The examiner indicated that he reviewed 
the claims file.  He noted that the Veteran reported low back 
pain in a July 1993 service treatment record and was 
diagnosed with muscle strain.  He further noted that a 
December 1994 Report of Medical History gave no indication of 
complaints related to the back.  In October 1995, the Veteran 
was seen with a complaint of right flank pain progressing 
over several days.  In December 1995, the Veteran again 
failed to indicate complaints related to the back in a Report 
of Medical History.  This examiner further noted that the 
Veteran sought treatment for back complaints several times in 
2003.  In October 2003, a second opinion examination of this 
Veteran was performed by Dr. M.M., at which the Veteran gave 
a history of injuring her back while in the marines in 1996.  
It was also noted that the Veteran began having symptoms in 
August 2003 after getting up from a desk after prolonged 
sitting.  In November 2003, the Veteran underwent a 
microdiskectomy.  This examiner noted that the record 
reflects that the Veteran entered a worker's compensation 
claim on January 14, 2004.  He noted that the claims file 
also contains an October 2007 VA examination report, which 
made no mention of a work-related industrial claim.  The 
examiner concluded by noting that the claims file reveals at 
least 3 different versions of the Veteran's injury resulting 
in her low back lumbar diskectomy.  Additionally, there is 
indication of the Veteran having presented a worker's 
compensation claim.  Unfortunately, while there is a "second 
opinion" report prepared by Dr. M.M., there is no 
documentation found regarding her industrial claim.  An 
original compensation report that might have outlined 
previous injuries, previous symptomatology, etc. would be of 
significant value in arriving at a final opinion regarding 
the requested information.  However, based on the information 
that is provided, it would appear that the Veteran's low back 
microdiskectomy surgery is less likely as not caused by or a 
result of reported service-connected injuries.  In reaching 
this opinion, the examiner indicated that he reviewed the 
claims file.  His final opinion is also influenced by his 
over 50 years of experience in the practice of orthopedics.  

With regard to establishing service connection on a 
presumptive basis under 38 U.S.C.A. § 1112, the Board notes 
that there is no medical evidence indicating that the Veteran 
had a diagnosis of arthritis of the lumbar spine to a 
compensable degree within one year of discharge from active 
duty.  Therefore, service connection for lumbar spine 
arthritis cannot be granted on a presumptive basis under 38 
U.S.C.A. § 1112.

With regard to establishing service connection on a direct 
basis, regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
3.303(d) (2009).  Currently, there is no medical evidence of 
record indicating that the Veteran has a current low back 
disability that was caused or aggravated by her active duty 
service.  Moreover, it was specifically determined by the 
examiner who rendered the February 2010 VHA opinion that it 
would appear that the Veteran's low back microdiskectomy 
surgery is less likely as not caused by or a result of 
reported service-connected injuries.  As such, the Board 
finds that the preponderance of the evidence is against 
granting service connection on a direct basis.  See Shedden, 
supra.   

As noted above, the Board acknowledges that it was argued in 
the April 2010 Appellant's Response Brief that the February 
2010 VHA opinion was based on an incomplete record.  
Specifically, this VHA examiner indicated that information 
regarding a possible worker's compensation claim and a 
possible "original compensation report that might have 
outlined previous injuries, previous symptomatology, etc. 
would be of significant value in arriving at a final 
opinion".  However, as also noted above, the Veteran was 
informed on more than one occasion of the evidence that she 
should submit to support her claim.  Additionally, the 
Veteran has been afforded ample opportunity to submit any 
evidence in her possession relevant to this claim or to 
request that VA obtain such information.  She has never 
indicated that there are any relevant private treatment 
records or worker's compensation records relating to this 
claim that are not of record.  The VHA opinion was clearly 
rendered based on a full review of all available evidence of 
record.  While the VHA opinion suggests that an "original 
compensation report that might have outlined previous 
injuries, previous symptomatology, etc." would be helpful in 
rendering an opinion regarding the etiology of her current 
low back disability, there is no reason to believe that such 
a report exists or is available.  Therefore, the Board finds 
this opinion to be based on a complete review of all 
available evidence and, thus, to be probative on the matter. 

The Board acknowledges the Veteran's contention that she has 
a current low back disability as a result of her active duty 
service.  However, no medical evidence has been submitted to 
support this contention.  The Veteran can attest to factual 
matters of which she had first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, her statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is 
competent to report what comes to her through her senses, she 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994).  As a result, while the Board has 
considered the lay statements of the Veteran, the Board 
ultimately places more probative weight on the opinion of the 
competent health care specialist discussed above.

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a low back disability, and the 
benefit-of-the-doubt rule is not for application.  




ORDER

Entitlement to service connection for a low back disability 
is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


